Case 2:21-cv-10108-LJM-CI ECF No. 11-6, PageID.177 Filed 04/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN



SAHI COSMETICS L.L.C.,
                                                    Case No. 2:21-cv-10108-LJM-CI
                         Plaintiff,
                                                    Assigned to Hon. Laurie J. Michelson
v.                                                  Magistrate Judge Curtis Ivy, Jr.
REA.DEEMING BEAUTY, INC.                            INDEX OF EXHIBITS IN
D/B/A BEAUTYBLENDER,                                SUPPORT OF DEFENDANT’S
                         Defendant.                 MOTION TO DISMISS




         INDEX OF EXHIBITS IN SUPPORT OF MOTION TO DISMISS

         The following exhibits in support of Defendant’s Motion to Dismiss are

being filed physically in the traditional manner and not electronically.

              1. A physical product sample of Plaintiff Sahi Cosmetics, LLC’s

                   “Mystic primer serum” referenced in the Complaint.

              2. A physical product sample of Defendant Rea.Deeming Beauty, Inc.’s

                   “Opal Essence primer serum” referenced in the Complaint.

              3. A USB Flash Drive containing a video posted by Sheleen Sahi, the

                   principal of Sahi Cosmetic, LLC’s, to her public TikTok social media

                   account, and which is referenced in the Complaint.

         .



                                              -1-
73611-00016/4017975.1
Case 2:21-cv-10108-LJM-CI ECF No. 11-6, PageID.178 Filed 04/19/21 Page 2 of 2




Dated: April 19, 2021                  Respectfully submitted,
       Los Angeles, California.
                                       GREENBERG GLUSKER FIELDS
                                       CLAMAN & MACHTINGER LLP


                                       By: /s/ Aaron J. Moss
                                          Aaron J. Moss, Cal. Bar No. 190625
                                          Joshua M. Geller, Cal. Bar No. 295412
                                          2049 Century Park East, Suite 2600
                                          Los Angeles, California 90067
                                          310.553.3610
                                          amoss@ggfirm.com
                                          jgeller@ggfirm.com

                                           FISHMAN STEWART, PLLC
                                           Maxwell Goss, Bar No. P78594
                                           600 Tower Dr., Suite 610
                                           Troy, Michigan 48098
                                           248.594.0604
                                           mgoss@fishstewip.com

                                           Attorneys for Defendant
                                           REA.DEEMING BEAUTY, INC. D/B/A
                                           BEAUTY BLENDER




                                     -2-
73611-00016/4017975.1
